PER CURIAM.
Sylvester Watkins appeals the summary denial of his motion for postconviction relief. We affirm in part and reverse in part.
Of the several issues presented in the motion, only one merits discussion. Watkins is presently serving a split sentence of four years in prison followed by eleven years’ probation, or a total sanction of fifteen years. According to the motion, the present sentence came about as follows. Originally, Watkins was charged with burglary and grand theft. He was sentenced to prison on the burglary charge, followed by consecutive probation for the theft. Watkins subsequently violated probation, resulting in the present sentence. Watkins maintains that both the burglary and the *254theft were only third degree felonies. If so, the present sentence would exceed the maximum allowed by law. §§ 775.-082(3)(d); 810.02(3); 812.014(2)(c), Fla.Stat. (1989).
The trial court’s order does not appear to address this precise question, or to include record attachments which would disprove the allegation that Watkins’s sentence is unlawfully excessive. Accordingly, we remand for further consideration of this one issue. In all other respects the order of the circuit court is affirmed.
SCHOONOVER, C.J., and SCHEB and THREADGILL, JJ., concur.